Citation Nr: 0017002	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-19 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, secondary to exposure to ionizing radiation.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1944 to May 1946, and in the United States Air 
Force from January 1947 to February 1950, January 1951 to 
September 1953, and July 1954 to September 1959.  He died in 
February 1995.  The appellant is the veteran's surviving 
spouse.

This appeal arises from a August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appellant's claims were remanded by the Board in October 
1999 for a hearing before a member of the Board, and in 
February 2000 to obtain and associate with the claims file 
the April 1998 radiation review opinion of the VA Chief 
Public Health and Environmental Hazards Officer.  The 
appellant was afforded a video conference hearing in December 
1999, at which time she accepted that hearing in lieu of an 
in-person hearing before a member of the Board; a transcript 
of that hearing is of record.  The April 1998 radiation 
review opinion of the VA Chief Public Health and 
Environmental Hazards Officer was also obtained and 
associated with the file.  Accordingly, as the actions 
required by the Board's remands have been successfully 
completed, the appellant's claims have been returned to the 
Board.

The appellant, in an April 1998 statement, raised the issue 
of entitlement to service connection for the cause of the 
veteran's death, secondary to exposure to mustard gas.  That 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate shows he died on 
February [redacted], 1995, of an acute myocardial infarction, 
due to or as a consequence of carcinoma of the left lung.  No 
autopsy was performed.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  The veteran did, 
however, have a permanent and total disability rating for 
pension purposes, based upon non-service connected 
disabilities.

4.  The veteran participated in radiation risk activities.

5.  The veteran was a radiation exposed veteran.

6.  The veteran was exposed to ionizing radiation of 0.000 
rem of external neutrons, 0.1 rem (with an upper bound of 0.2 
rem) of external gamma, and less than 0.15 rem of internal 
committed dose equivalent to the lung.

7.  The veteran's cause of death, an acute myocardial 
infarction, due to or as a consequence of carcinoma of the 
left lung, was not shown or diagnosed during service; neither 
cardiovascular disease nor carcinoma of the left lung 
(malignant tumors) was manifested to a compensable degree 
within one year after service; and there is no continuity of 
symptomatology after service.

8.  The veteran's cause of death, an acute myocardial 
infarction, due to or as a consequence of carcinoma of the 
left lung, is not related to any incident of service, 
including as secondary to exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, secondary to exposure to ionizing radiation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312 (1999).

2.  The criteria for entitlement to Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code have not been met.  38 U.S.C.A. §§ 3501, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

Service connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 15 
types of cancer which are presumptively service connected.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.309(d) (1999).  Second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases, such as 
cardiovascular disease and malignant tumors, may be presumed 
to have been incurred during service if they become manifest 
to a compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

Additionally, service connection may be granted for the cause 
of a veteran's death when a service-connected disability 
either caused or contributed to death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Court has further indicated that in order for a service 
connection claim for the cause of the veteran's death to be 
well-grounded, there must be competent evidence:  i) of 
current disability, fulfilled by the condition that caused 
the veteran's death (a medical diagnosis); ii) of incurrence 
or aggravation of that disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between that 
inservice injury or disease and the current disability 
(medical evidence).  See Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).

The veteran's death certificate shows he died on February [redacted], 
1995, of an acute myocardial infarction, due to or as a 
consequence of carcinoma of the left lung.  No autopsy was 
performed.

The veteran's service medical records contain September 1953, 
July 1954, July 1956, and September 1959 physical examination 
reports, which note that, upon clinical evaluation, the 
veteran's lungs and chest, heart, and vascular system were 
found to be normal.  No mention of any heart, vascular 
system, or lung problems appear in these reports.  All 
reports note that chest X-rays had been taken, which were 
indicated to be negative.  The veteran reported no past 
history of heart, vascular, or lung problems on his September 
1953, July 1954, and September 1959 reports of medical 
history.

No medical evidence has been submitted showing that any 
cardiovascular disease or malignant tumor was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

During the appellant's December 1998 RO hearing she testified 
that the veteran lost his teeth in 1966, and that 
subsequently she was notified of a experimental study 
measuring past radiation exposure in teeth; that she was 
married to the veteran for almost 17 years; that the veteran 
had breathing problems at the time they were married, in 
1978; and that no radiation badge had been found for the 
veteran.

During her December 1999 video conference hearing the 
appellant testified that the veteran participated in 
Operation Ivy in the Marshall Islands; that he participated 
in several nuclear tests while in the Air Force; that he 
cleaned aircraft after each test; and that he did not fly 
during those tests.  The appellant's representative also 
discussed various articles and medical treatise information 
pertaining to these tests, which evidence was submitted 
during the hearing.  A waiver of agency of original 
jurisdiction consideration of this evidence was also 
submitted during this hearing.

A Defense Nuclear Agency (DNA) report dated in March 1989 and 
a Defense Special Weapons Agency (DSWA) report dated in 
December 1996 confirm the veteran participated in radiation 
risk activities and was a radiation exposed veteran.

A November 1998 statement from the veteran's primary care 
physician contains information that the veteran suffered from 
chronic pulmonary lung disease, aortic stenosis, and lung 
cancer (his cause of death); that the veteran reported 
exposure to ionizing radiation during Operations IVY and 
GREENHOUSE; that ionizing radiation was a "known cause of 
lung cancer;" and that "it is felt that the events he 
underwent in the South Pacific played a significant role in 
his chronic and severe health problems."

Thus, in the present case, the Board finds the appellant's 
claim for service connection for the cause of the veteran's 
death well grounded, as his death certificate contains a 
diagnosis of a current disability, evidence confirms he was 
exposed to ionizing radiation during his active duty service, 
and medical evidence (presumed to be true for purposes of 
determining well groundedness) links that exposure to the 
disability which caused his death.

The findings of the DNA and DSWA, however, together with the 
April 1998 studied opinion of the Chief Public Health and 
Environmental Hazards Officer (Under Secretary for Health), 
that, based upon the DSWA dose estimate (as noted below), the 
veteran was exposed to ionizing radiation of 0.000 rem of 
external neutrons, 0.1 rem (with an upper bound of 0.2 rem) 
of external gamma, and less than 0.15 rem of internal 
committed dose equivalent to the lung, result in an opinion 
that "it is unlikely that the veteran's lung cancer, ... , if 
present, can be attributed to exposure to ionizing radiation 
in service."  Also, the May 1998 opinion of the Director, VA 
Compensation and Pension Service, which was based upon a 
review of the Under Secretary for Health's report and a 
review of all the evidence, in its entirety, and which 
concluded that "there is no reasonable possibility that the 
veteran's disability was the result of [ionizing radiation] 
exposure," and the lack of any competent medical evidence 
(as noted below) that either heart or vascular disease or 
lung cancer was caused by the veteran's exposure to ionizing 
radiation, together with the fact the November 1998 private 
physician opinion contains no data as to dose estimates, any 
medical treatise evidence relating radiation exposure (with 
dose figures) to either cardiovascular disease or lung 
cancer, or in any other way establishes the physician's 
expertise in diagnosing radiation related diseases, compels 
the Board to find that the November 1998 private physician's 
statement is at best speculative, and is not the competent 
medical evidence necessary to grant the appellant's claim.  
See Davis v. West, 13 Vet. App. 178, 185 (1999).  Generally 
the probative value of medical evidence is based upon the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  In this 
case the physician did not analyze the dose figures and 
comment on their relationship to the veteran's cause of 
death, nor does his statement indicate a reliance on any 
accepted medical treatise for his opinion.  As is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor one medical opinion over another provided 
that it offers an adequate statement of reasons and bases.  
Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board also notes the appellant's contentions that 
exposure to ionizing radiation caused the lung cancer which 
caused the myocardial infarction that resulted in the 
veteran's death.  It has not been shown, however, that the 
appellant is competent to render opinions as to medical 
causation, and competent medical evidence is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  See Carbino, at 510; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also notes the medical treatise and other radiation 
evidence submitted by the appellant.  With regard to whether 
a medical article or treatise evidence satisfies the nexus 
element for a well-grounded claim, the Court has held that 
such evidence, standing alone, is sufficient to well ground a 
claim if it discusses generic relationships with a degree of 
certainty such that, under the facts of the specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998); Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  In the present case, 
while the appellant's claim has been found to be well 
grounded based upon other evidence, the Board notes that none 
of the treatise articles, etc., submitted by the appellant 
discuss either heart disease or lung cancer, any radiation 
doses of American servicemen or women participating in either 
Operation IVY or Operation GREENHOUSE, the veteran's actual 
radiation dose, the veteran's units while on the Marshall 
Islands, or the veteran or his lung cancer or heart disease, 
specifically.  Accordingly, the appellant's statements, taken 
together with the published medical or other authorities, are 
too general and inconclusive, and do not provide the 
requisite competent medical evidence demonstrating a causal 
relationship between the veteran's cause of death and 
exposure to ionizing radiation.  See Wallin, Sacks, supra; 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

The Board notes that neither heart disease, vascular disease, 
nor lung cancer are listed as disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(d)(2).  Thus, 
service connection is not warranted under § 3.309.

Under 38 C.F.R. § 3.311, a series of chronological 
obligations are imposed on VA in processing claims brought by 
appellants who assert the veteran was a radiation exposed 
veteran.  See Ramey, supra; Wandel v. West, 11 Vet. App. 200, 
204 (1998).  Therefore, in order to establish service 
connection under 38 C.F.R. § 3.311, the veteran must have 
been exposed to ionizing radiation while in service, must 
have subsequently developed one of the radiogenic diseases 
listed in 38 C.F.R. § 3.311(b)(2), and the disease must have 
become manifest during the requisite latency period.  
38 C.F.R. § 3.311; Combee v. Principi, 4 Vet. App. 78, 86 
(1993).  For the purpose of this analysis radiogenic diseases 
include only those diseases listed under 38 C.F.R. 
§ 3.311(b)(2).  This list is exclusive.  Combee, at 94.  
There is no presumptive service connection for radiogenic 
diseases under § 3.311.  See Ramey, 120 F.3rd at 1243.  In 
all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(1).  All dose estimates will be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.

Initially, the Board notes previous claims filed by the 
veteran for service connection of several different 
conditions, due to exposure to ionizing radiation, but not 
for lung cancer or a myocardial infarction, were denied by 
the RO in June 1987 and January 1990.  In March 1989 the 
Defense Nuclear Agency (DNA) provided the veteran with 
reports indicating that radiation exposure to participants in 
the United States' nuclear tests in the Marshall Islands was 
"generally quite low: The average dose to an individual was 
about half a rem."  It was noted that a rem was a unit of 
biological dose of radiation which takes into account the 
effect of body tissue.  The report also noted that less than 
a few percent of the participants exceeded the Federal 
guidelines of 5 rem radiation dose in any calendar year, and 
that those individuals were being notified directly.  The 
report indicated that an attached Nuclear Test Personnel 
Review (NTPR) summary sheet listed all the tests which 
documentary evidence indicated the veteran observed while 
assigned to the Marshall Islands.  The report also noted that 
in cases such as the veteran's where no badge readings were 
available, a calculated dose had been assigned based upon 
scientific dose reconstruction of each unit's activities or 
an analysis of badge readings for each unit, and that those 
calculated doses were in an attached "Reconstructed External 
Dose" summary.  The Board also notes that additional fact 
sheets, study results, summary sheets, and information sheets 
were noted to be enclosed with this report, but were not 
submitted by the veteran to the RO.  The Reconstructed 
External Dose summary contained information that, between 
November 1, 1952 and November 16, 1952, during the IVY 
nuclear weapons test, the total Operation dose received by 
the veteran was 0.013 rem, and that between June 1, 1952 and 
June 30, 1952, after the GREENHOUSE nuclear weapons test, the 
total Operation dose received by the veteran was 0.10 rem.

As noted above, a Defense Nuclear Agency (DNA) report dated 
in March 1989 and a Defense Special Weapons Agency (DSWA) 
report dated in December 1996 confirm the veteran 
participated in radiation risk activities and was a radiation 
exposed veteran.  The evidence noted above also reveals the 
veteran's cause of death to be an acute myocardial 
infarction, due to or as a consequence of carcinoma of the 
left lung, and that lung cancer is listed as a disease 
subject to service connection under 38 C.F.R. 
§ 3.311(b)(2)(vi).  Lung cancer also became manifest 5 or 
more years after the veteran's exposure to ionizing 
radiation.  38 C.F.R. § 3.311(b)

The December 1996 DSWA report is noted to have addressed 
three potential scenarios regarding the veteran's potential 
exposure to ionizing radiation: (1) exposure to residual 
radiation on Enewetak Island from Operation GREENHOUSE 
(April-May 1951) detonations; (2) exposure to initial 
radiation (neutron and gamma) from both IVY shots; (3) 
exposure to fallout and residual radiation from both IVY 
shots while stationed on Kwajalein; and (4) exposure to 
residual contamination from both IVY shots while performing 
aircraft decontamination at Kwajalein.  The report also noted 
that no dosimetry in the veteran's name had been located.

The report indicated that, under Scenario 1, "[t]he 
reconstructed dose accrued by the veteran while on Enewetak 
during May 1952 is 0.02 rem. ... (Kwajalein is not considered 
under this scenario because it did not receive fallout from 
any of the GREENHOUSE detonations.)"  Under Scenario 2, the 
report indicated that "[t]he veteran was not exposed to 
neutron and initial gamma radiation at his distances from the 
burst points at the time of the IVY detonations."  Under 
Scenario 3, the report indicated "[t]he veteran's calculated 
mean film badge dose due to fallout is 0.02 rem for the 
duration of IVY."  Under Scenario 4, about which the report 
indicated "it is assumed that the veteran participated in 
the decontamination of [a] B-36 aircraft for four hours a day 
for two consecutive days after the aircraft was released from 
isolation," the report indicated "[t]he reconstructed dose 
accrued by the veteran while performing aircraft 
decontamination is 0.08 rem."

The report also noted that internal dose assessments had been 
considered, and addressed three potential exposure scenarios: 
(1) inhalation of fallout descending on Kwajalein from both 
IVY detonations; (2) inhalation of resuspended fallout on 
Enewetak Island and Kwajalein; and (3) inhalation of 
suspended radioactive particles while decontaminating 
aircraft.  The report indicated it was assumed the veteran 
was unprotected at Kwajalein from descending fallout.  Under 
Scenario 1, the report indicated that "[t]he veteran's (50-
year) committed dose equivalent to the lung due to inhalation 
of descending fallout was less than 0.01 rem."  Under 
Scenario 2, the report indicated that "[t]he veteran 
received a lung dose of 0.01 rem from resuspended fallout."  
Under Scenario 3, the report indicated that "[a] lung dose 
of less than 0.01 rem was accrued by the veteran during his 
participation in aircraft decontamination."

The report then provided a total dose summary that indicated 
that the veteran's total external dose was 0.000 neutron and 
0.1 (upper bound 0.2 rem) gamma, and his total internal 
committed dose equivalent to the lung was less than 0.15 rem.

The DSWA report was then, pursuant to 38 C.F.R. § 3.311(c), 
submitted to the VA Under Secretary for Health (Chief Public 
Health and Environmental Hazards Officer) for an opinion.  
The Board notes the required criteria of 38 C.F.R. § 3.311(e) 
are essentially contained in a combination of the DSWA and 
April 1998 Under Secretary's reports.  In her report, the 
Under Secretary concluded that "[I]t is calculated that 
exposure to 7.3 rads or less at age 26 provides a 99 percent 
credibility that there is no reasonable possibility that it 
is as likely as not that the veteran's lung cancer is related 
to exposure to ionizing radiation (CIRRPC Science Panel 
Report Number 6, 1988, page 29).  The opinion noted that, 
since the details of the veteran's smoking history within 5 
years of the diagnosis of lung cancer were not clear, the 
screening dose for an individual other than a known regular 
smoker had been used.  The opinion also indicated that 
information in Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIRV), 1990, pages 267 to 278, would 
modify this estimate somewhat, but probably not below a 
calculated value of 4 rads for nonsmokers.  The opinion 
concluded that, "[I]n light of the above, in our opinion it 
is unlikely that the veteran's lung cancer, ... , if present, 
can be attributed to exposure to ionizing radiation in 
service."  The Under Secretary provided the RO with a 
written copy of this opinion.

Based upon the Under Secretary's opinion, and in compliance 
with 38 C.F.R. § 3.311(c), the Director of the Compensation 
and Pension Service (Under Secretary for Benefits) issued an 
opinion in May 1998 that, "following review of the evidence 
in its entirety, it is our opinion that there is no 
reasonable possibility that the veteran's disability was the 
result of such exposure."

Accordingly, having considered all possible statutory and 
regulative avenues to service connect the veteran's cause of 
death, and the totality of the evidence in the claims file, 
the Board finds the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death, including as secondary to exposure to 
ionizing radiation.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

I.  Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a surviving 
spouse or child of a veteran who died of a service-connected 
disability.  38 U.S.C.A § 3501; 38 C.F.R. § 3.807.  In this 
case, since service connection has not been established for 
the cause of the veteran's death, it follows that the 
appellant is not entitled to the Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code, based on this or any of the other relevant 
criteria.  Accordingly, the claim must be denied because of a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death, on 
direct and presumptive bases, as secondary to exposure to 
ionizing radiation, is denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

